Citation Nr: 1435609	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several other psychiatric disorders, including schizophrenia and personality disorder.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

The Virtual VA and VBMS files have been reviewed.

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1993 decision, the RO denied the Veteran's claim to reopen a previously denied claim for service connection for PTSD.  The Veteran did not timely perfect an appeal, and the decision became final. 

2.  A claim to reopen service connection for PTSD was denied in December 1994 rating decision.  The Veteran timely appealed in January 1995; however a statement of the case was not sent and the December 1994 rating decision did not become final.  

3.  Additional evidence received since the May 1993 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the claim of service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).  

The Board grants reopening of the claim for service connection for a psychiatric disorder, as discussed below.  Explanation of VA's compliance with the duties to notify and assist as to reopening of that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Service connection for PTSD had been previously denied in a May 1993 final rating decision on the basis that the Veteran's in-service stressors could not be verified, and there was no current diagnosis of PTSD of record.  The Veteran did not file a notice of disagreement and the decision became final.  38 C.F.R. § 20.1103.  A claim to reopen was denied in December 1994 rating decision.  The Veteran wrote to his Member of Congress indicating he wished to appeal the decision and the RO indicated in a January 1995 letter to the Congressman that the submission was accepted as a Notice of Disagreement.  There is no indication that a statement of the case was sent.  As such, the December 1994 rating decision did not become final.  Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the VA did not furnish the Veteran with an SOC he was not able to file a formal appeal with the Board and the rating decision did not become final).  Subsequently the Veteran filed claims for psychosis which was denied in an August 1995 rating decision and filed a claim to reopen service connection for PTSD that was denied in a June 1996 rating decision.  

The Board notes that a claim for PTSD was received in July 2003.  The RO confirmed the denial in an August 2004 rating decision.  In a January 2005 statement the Veteran indicated he was submitting additional evidence concerning the PTSD claim.  He attached VA outpatient mental health treatment records from 2004.  There is no evidence that the RO readjudicated the claim in accordance with 38 C.F.R. § 3.156(b) and accordingly the August 2004 rating decision did not become final.  The Veteran again filed a claim to reopen service connection for PTSD and was denied by an August 2007 rating decision.  He timely filed and perfected an appeal and this appeal followed.

In light of the above procedural history, for purposes of determining whether new and material evidence had been submitted, the last final denial of the claim was the May 1993 rating decision.

The evidence received since the May 1993 decision includes records of psychiatric treatment and diagnoses, statements relating the Veteran's current psychiatric disorder to reported experiences of combat in Vietnam, relevant Social Security Administration records, and a September 2013 statement from the National Personnel Records Center showing that there is no evidence to substantiate the Veteran's claim that he served in Vietnam.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned treatment and service records confirm evidence of a current psychiatric diagnosis and indicate that it may be related to service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a psychiatric disorder.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a psychiatric disorder is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  The record reflects that the Veteran received psychiatric treatment during his active duty service.  Specifically, a February 1976 statement by a military psychiatrist notes that the Veteran was violent and needed psychiatric treatment.  He had psychiatric treatment several times during active duty service, including in April 1978, April 1986, and December 1986.  A psychiatric evaluation conducted in September 1978 recommended that he should not be cleared to participate in an operation.  He complained of suicidal thoughts in December 1986, following a disciplinary action.  He was diagnosed with a personality disorder in March 1987.

Service treatment records also reveal that the Veteran was treated for a burn injury in July 1986, which he relates to his current psychiatric disorder in a September 2007 statement.  The VA and private psychiatric evaluations of record do not provide an opinion as to whether the Veteran's current psychiatric problems are related to the injury in service.

VA and private treatment records show that the Veteran has been diagnosed with various psychiatric disorders during the pendency of the appeal.  An April 2004 VA examiner diagnosed psychotic disorder, PTSD, mood disorder, and cocaine abuse.  He was diagnosed with schizophrenia by a private examiner in December 1998.  A September 1997 private treatment record shows a diagnosis of PTSD related to Vietnam combat experience.  A May 1997 VA inpatient record shows that the Veteran was admitted due to suicidal ideations.  The diagnosis was paranoid schizophrenia and PTSD.  A March 1997 private treatment record opined that the Veteran's psychiatric symptomatology could be attributed to substance abuse rather than a psychotic disorder.  At a December 1994 VA examination, the diagnosis was schizophrenia, PTSD, alcohol and cocaine dependence, and adult antisocial behavior.  A December 1992 VA examiner stated that he was not able to make a diagnosis, but that the Veteran showed signs of major depression.  

The Veteran was most recently afforded a VA examination in December 2011.  The examiner diagnosed PTSD, personality disorder, alcohol and cocaine dependence, and psychotic disorder.  The examiner opined that the Veteran's current PTSD is related to his fear of hostile military or terrorist activity; specifically, to the Veteran's reported combat experience in Vietnam.  As noted, the September 2013 statement from the National Personnel Records Center notes that there is no evidence to substantiate the Veteran's claim that he served in Vietnam.  Thus, the December 2011 VA examination which relied on the Veteran's report is not adequate to consider the claim.  

A new examination is required to assist in determining whether the Veteran's current psychiatric condition is related to psychiatric treatment in service, or to the burn injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.

a.)  Offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  The examiner is instructed to consider the confirmed in-service stressor of a burn injury in July 1986.  The examiner is further instructed that there is no evidence to substantiate the Veteran's claim that he served in Vietnam; thus, any reported stressors related to combat experience in Vietnam should not be considered in the opinion.  

b.)  If the Veteran meets DSM-IV criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to the July 1986 burn injury. 

c.)  Reconcile the varying psychiatric diagnoses other than PTSD in the claims folder.  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed, to include schizophrenia in December 1998; psychotic disorder and mood disorder in April 2004; and adult antisocial behavior in December 1994.  He has been diagnosed with PTSD and substance abuse disorder several times throughout the appeal period, and a diagnosis of major depression was indicated in December 1992.  

Additionally, the examiner must consider the Veteran's psychiatric treatment in service, to include the February 1976 psychiatrist's statement; psychiatric treatment in April 1978, April 1986, and December 1986; the September 1978 psychiatric evaluation; the Veteran's complaints of suicidal thoughts in December 1986; and the March 1987 personality disorder diagnosis.

d.)  Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service.  

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.
 
2.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


